UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
ABD AL-RAHIM HUSSAIN           )
MOHAMMED AL-NASHIRI,           )
                               )
          Petitioner,          )
                               )    Civil Action No. 08-1207 (RWR)
          v.                   )
                               )
BARACK OBAMA, et al.,          )
                               )
          Respondents.         )
______________________________)

                               ORDER

     The matter that is the subject of the government’s

classified filing of March 24, 2011, and several subsequent

filings, together found at Docket Nos. 185 and 187, is hereby

transferred by consent to Judge Emmet G. Sullivan.     See LCvR

40.6(a).   The parties should ensure that all future filings

relating to that matter are brought to Judge Sullivan’s attention

in accordance with procedures established by him.

     SIGNED this 18th day of April 2011.


                                               /s/
                                       RICHARD W. ROBERTS
                                       United States District Judge